Citation Nr: 0710843	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In August 2005, the Board remanded the veteran's 
claims to the RO for additional development.  The case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  By a June 2001 decision, the RO denied the veteran's 
claim of service connection for a left knee disorder.

2.  Evidence received since the RO's June 2001 decision does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim; nor does it raise a reasonable 
possibility of changing the outcome of the decision as to the 
claim.

3.  The veteran's service-connected right knee disability is 
manifested by arthritis with pain; functional loss equates to 
flexion no worse than 70 degrees with extension limited to no 
worse than 5 degrees; exceptional problems with instability 
are not shown.


CONCLUSIONS OF LAW

1.  The June 2001 RO decision, which denied the veteran's 
claim of service connection for a left knee disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left knee 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a rating in excess of 30 percent for 
service-connected right knee instability have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.71a, Diagnostic Code 5257 (2006).

4.  The criteria for a rating in excess of 10 percent for 
service-connected right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the petition to reopen the claim of service 
connection for a left knee disorder has been accomplished.  
Specifically, in a May 2003 notice letter, the RO informed 
the veteran that the submission of new and material evidence 
was necessary with regard to reopening the claim of service 
connection for a left knee disorder.  The regulatory language 
of "new and material" evidence was provided in a statement 
of the case (SOC) in April 2004 and a supplemental SOC in 
April 2006.  The Board finds that the veteran was duly 
notified as to the necessary requirements for reopening his 
claim.  He was also told of the evidence and information 
necessary to establish the underlying claim for entitlement 
to service connection and the evidence and information 
necessary to substantiate the elements of service connection 
that were the basis for the denial in the June 2001 decision; 
that is, a current left knee disorder was not caused by 
service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that all notification and development 
action needed to render a decision as to the right knee 
claims on appeal has been accomplished.  The May 2003 notice 
letter notified the veteran and his representative of the 
legal criteria governing his claims.  By an SOC in July 2004 
and subsequent supplemental SOCs, the RO notified them of the 
evidence that had been considered in connection with his 
claims and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the April 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also told the veteran to send it any evidence in his 
possession that pertained to the claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  In an April 2006 notice letter, the veteran was 
provided with the criteria for assigning a disability rating 
and an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO properly re-adjudicated the claim in 
June 2006 and August 2006, which followed the May 2003 and 
April 2006 notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Lexington, Kentucky.  Records from private treatment 
providers identified by the veteran have also been obtained.  
Pursuant to the Board's remand, the RO requested and obtained 
Social Security Administration (SSA) disability records.  
Additionally, in June 2003 and February 2006, the veteran was 
provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in March 2005, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

A. Left Knee

The veteran originally filed a claim of service connection 
for a left knee disorder in June 1999.  That claim was 
considered and denied in September 1999, September 2000, and 
June 2001 rating decisions.  The veteran was notified of the 
last rating decision in July 2001.  As the veteran did not 
appeal the decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran sought to reopen his 
claim in November 2002.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
The definition of "new and material" evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the June 2001 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the June 2001 rating decision, the RO denied the veteran's 
claim of service connection for left knee disorder, noting 
that the evidence did not substantiate such during service.  
The RO relied on the SMRs, a January 2001 VA examination with 
x-ray reports, and private treatment records from November 
1985 to June 1998.  In an addendum to the VA examination, the 
examiner gave the opinion that the veteran's left knee 
arthritis was unlikely related to the events described in the 
military medical record.

Evidence added to the record since the RO's June 2001 rating 
decision includes:  treatment records from the Lexington VAMC 
for the period April 1999 to January 2006; VA examination 
reports from June 2003 and February 2006; records from Clark 
Regional Medical Center dated in October 2004; and SSA 
disability records.  The SSA records in turn contain records 
from Clark Regional Medical Center, from January 1989 to 
December 1989; treatment records from J. E. Russell, M.D., 
from the period March 1990 to June 1991; an August 1991 
psychiatric evaluation by D. Shraberg, M.D.; and two 
examinations provided by SSA, dated in November 2000.  The 
veteran also presented hearing testimony before the Board in 
March 2005 and R.P. submitted a statement on his behalf in 
June 2006.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  That is, except for several of Dr. 
Russell's treatment records that were associated with the 
claims file at the time of the original claim of service 
connection, which are therefore duplicative.  The private 
treatment records, including those from Clark Regional 
Medical Center, Dr. Russell, and Dr. Shraberg, as well as the 
SSA records, are devoid of any relevant evidence concerning a 
left knee disorder.  These records either pertain to the 
veteran's right knee disability or to other unrelated 
disabilities, including his back, hip, and depression.  These 
records are negative for any complaints or findings of any 
left knee disorder.  Likewise, the records do not provide any 
evidence linking a left knee disorder to military service.  
Thus, the private treatment records and SSA records are not 
material to the veteran's claim.

A review of the VA treatment records show that the veteran 
was not treated by VA for any left knee disorder over the 
years.  An October 2003 progress note reflected range of 
motion of the left knee to be within normal limits.  VA 
treatment for arthritis pertained to the veteran's right knee 
and right hip.  Hence, the VA treatment records associated 
with the record since the last final decision do not raise a 
reasonable possibility of substantiating the claim.

Regarding VA examination reports added to the record since 
the June 2001 decision, both the June 2003 and February 2006 
VA orthopedic examinations pertain to the veteran's knees.  
During the June 2003 examination, the veteran reported a 
history of bilateral knee injury in service and presently 
complained of bilateral knee pain.  The examination focused 
on the severity of the veteran's right knee disability.  An 
x-ray report revealed mild degenerative joint disease of both 
knees.  The examiner did not provide any other information 
regarding a left knee disorder, including any opinion 
regarding etiology.  The February 2006 examination indicated 
present complaints of pain, stiffness, and effusion in the 
left knee.  On examination of the left knee, the veteran was 
positive for crepitus.  Left knee range of motion testing 
showed active flexion to 100 degrees, passive flexion to 
110 degrees, and flexion against strong resistance to 80 
degrees.  Extension was full both actively and passively.  
Extension was to 10 degrees against strong resistance.  X-
rays showed minimal to no degenerative arthritis of the left 
knee.  The examiner provided a diagnosis of degenerative 
arthritis.  He opined that there was no evidence that the 
left knee problems were service connected or related to the 
right knee problem.  The fact that the veteran has arthritis 
was already established at the time of the June 2001 
decision.  The veteran's reported history of an in-service 
left knee injury is redundant of statements previously of 
record.  None of the examination evidence raises a reasonable 
possibility of substantiating the claim.  In fact, the 
February 2006 examiner gave a negative opinion on the issue 
of etiology.  Therefore, this examination evidence is not 
material.

Finally, the veteran's hearing testimony and R.P.'s statement 
are not of probative value concerning the etiology of a left 
knee disorder.  They both stated that the veteran currently 
has a left knee disorder and it is related to his active 
military service.  The testimony and statement do not 
constitute competent medical opinion evidence.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, such a 
contention was previously before the RO in 2001.  During the 
hearing, the veteran also alluded to the idea that his 
service-connected right knee disability caused or made worse 
his left knee disorder.  This contention represents another 
theory by which to establish the same claim of service 
connection for a left knee disorder.  No competent medical 
evidence has been submitted in this regard.  Without the 
submission of related new and material evidence, such a 
contention may not be used to reopen a previously denied 
claim.  See, e.g., Untalan v. Nicholson, 20 Vet. App. 467, 
470 (2006) (the presentation of new arguments based on 
evidence already of record at the time of the previous 
decision does not constitute the presentation of new 
evidence).  Moreover, the contention was previously made in a 
December 2000 statement that the RO had before it when it 
entered the June 2001 decision.

As noted above, most of the evidence added since the June 
2001 rating decision is new evidence.  However, the Board 
finds that it is not so significant that it must be 
considered to fairly address the underlying claim.  The 
veteran's claim was denied in June 2001 because the RO 
determined that a left knee disorder was not substantiated 
during service.  Although the veteran has had complaints of 
left knee pain, and arthritis has been shown in the left 
knee, no assessment or diagnosis was ever related to military 
service.  This new evidence relating to current arthritis 
does not bear directly and substantially on the matter under 
consideration.  In other words, it does not relate to the 
salient question of whether any current left knee disorder is 
traceable to military service.  Consequently, it is not 
material evidence.

Under these circumstances, the Board concludes that new and 
material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for a 
left knee disorder have not been met, and the appeal must be 
denied.  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

B. Right Knee

The veteran asserts that his service-connected right knee 
disability is worse than currently evaluated; thus, he 
contends that increased ratings are warranted.  Disability 
evaluations are determined by comparing a veteran's symptoms 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4 (2006).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
of the two evaluations is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in November 2002.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's right knee instability is currently evaluated 
as 30 percent disabling under Diagnostic Code 5257 for 
"recurrent subluxation or lateral instability."  The 
criteria for that diagnostic code provide for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability, 
which is the maximum schedular rating for this disability.  
38 C.F.R. § 4.71a (Diagnostic Code 5257) (2006).  

The Board points out that the veteran is currently in receipt 
of the maximum schedular rating under Diagnostic Code 5257.  
The veteran is not entitled to a higher schedular rating 
because 30 percent is the maximum schedular evaluation under 
the code.  See Spencer v. West, 13 Vet. App. 376, 382 (2000).  
Thus, an increased schedular rating for right knee 
instability is not warranted.

Although an extra-schedular rating may be assigned in 
instances where the disability at issue presents an 
exceptional or unusual disability picture not contemplated by 
the rating schedule, none is warranted here.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The veteran has at times been found to 
have instability of the knee and has worn a brace and used a 
cane, but even on the most recent VA examination conducted in 
February 2006, no instability was found on examination.  
Also, when examined in June 2003 for compensation purposes, 
no instability or joint laxity was found on objective 
observation.  Such findings do not suggest that the criteria 
of the rating schedule are inadequate for purposes of the 
veteran's unique disability.  Consequently, a higher rating 
for instability is not warranted.

VA's general counsel has held that instability and arthritis 
may be separately rated when limitation of motion of the knee 
due to arthritis meet the criteria for a compensable rating.  
See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-08 (Aug. 
14, 1998).  In this case, the veteran has already been 
awarded a separate evaluation for right knee arthritis.

The veteran's right knee arthritis is currently evaluated as 
10 percent disabling under Diagnostic Code 5010 for 
"arthritis, due to trauma, substantiated by x-ray 
findings."  That code provides for rating such disabilities 
as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  Under this diagnostic code, the 
disability is rated on the basis of limitation of motion of 
the affected joint.  The criteria for limitation of flexion 
of the leg is found under Diagnostic Code 5260.  A 
noncompensable (zero percent) rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2006).)

A review of the current medical evidence reveals that the 
veteran was provided a VA orthopedic examination in June 
2003.  The examiner noted that the veteran complained of pain 
and that his right knee gave out once per week.  He utilized 
a cane to ambulate.  On examination, there was no obvious 
deformity, and no tenderness to palpation.  Crepitus was 
present.  Range of motion testing of the right knee showed 
extension to 5 degrees and flexion to 110 degrees, with pain 
at 105 degrees.  The examiner stated that there was the 
presence of painful motion without weakness, fatigability, 
incoordination, or instability.  The examiner estimated that 
5 degrees of additional range of motion was lost with 
excessive use.  A diagnosis of mild degenerative joint 
disease was provided.

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in February 2006.  The veteran 
complained of pain, instability, stiffness, weakness, giving 
way, locking, and effusion in his right knee.  He used a cane 
and brace.  The veteran reported that he could not stand for 
more than a few minutes or walk for more than a few yards.  
He stated that he had weekly flare-ups.  The examiner noted 
crepitus and painful movement.  The examiner reported that 
there was no ankylosis, loss of bone, inflammatory arthritis, 
grinding, instability, or patellar or meniscus abnormality.  
Range of motion testing of the right knee demonstrated full 
extension.  Active flexion was to 70 degrees, with pain 
exhibited at 70 degrees; passive flexion was to 82 degrees 
with pain at 70 degrees; and flexion against strong 
resistance was to 60 degrees, with pain at 50 degrees.  X-
rays revealed a narrow medial joint and only moderate 
degenerative arthritis of the medial joint.  The examiner 
diagnosed the veteran with degenerative arthritis.  He gave 
the opinion that the disability had a significant effect on 
occupational activities but the veteran could do all types of 
sedentary work.

VA medical records from the Lexington VAMC show that the 
veteran receives regular treatment for pain due to his 
arthritic right knee.  Notably, an October 2003 record 
reflected range motion within normal limits.  An August 2004 
orthopedic note indicated that the veteran walks with a cane 
and brace.  In that note, extension of the right leg was 
reported to 5 degrees and flexion was to 120 degrees with 
pain.  Another August 2004 note reported that a total right 
knee replacement may be necessary.

As noted above, SSA records were obtained pursuant to the 
Board's remand.  However, those records did not contain 
current medical evidence.  Additionally, October 2004 records 
from Clark Regional Medical Center were submitted by R.P.  
These records relate to the veteran's back and right hip and 
do not include any references to the veteran's right knee.

Based on the evidence provided in the June 2003 and February 
2006 VA examination reports and the VA treatment records, an 
increased rating is not warranted for the veteran's service-
connected right knee arthritis.  The veteran's active range-
of-motion findings do not rise to even a compensable degree 
for limitation of flexion or extension.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5260, 5261).  Thus, the current 10 
percent rating for right knee arthritis based on limitation 
of motion is proper and already takes into account the 
effects of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.  Even if the point where 
pain is experienced is considered, such as at 50 degrees of 
flexion against strong resistance, a higher rating would not 
be warranted.  Diagnostic Code 5260.

The Board notes that separate ratings may be assigned for 
both limitation of flexion and limitation of extension.  
VAOPGCPREC 9-2004 (Sep. 17, 2004).  However, as noted above, 
the veteran's active range of motion has been shown to be no 
worse than flexion to 70 degrees and extension to 5 degrees; 
thus, separate ratings are not for application.  The Board 
has also considered the applicability of a higher rating for 
the veteran's right knee under other diagnostic codes.  
However, because ankylosis or nonunion of the tibia or fibula 
has not been clinically shown in the right knee, a rating is 
not in order under Diagnostic Codes 5256 or 5262.  See 
38 C.F.R. § 4.71a.

The veteran also asserts that his right knee disability has 
worsened because a total right knee replacement may be 
necessary in the future, as indicated by the August 2004 VA 
progress note.  This may be true, yet the rating schedule is 
designed to compensate the veteran for his current level of 
disability and not the speculative level of future 
disability.  The rating schedule accommodates changes in 
condition and the veteran may be awarded an increased 
evaluation in the future should his disability picture 
worsen.  See 38 C.F.R. § 4.1.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right knee disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony, as well as R.P.'s statement, with 
regard to the veteran's claim for increased ratings for his 
service-connected right knee disability.  While the Board 
does not doubt the sincerity of their belief that the 
veteran's right knee disability is more severely disabling 
than it is currently rated, as lay persons without the 
appropriate medical training or expertise, they simply are 
not competent to provide a probative opinion on a medical 
matter-such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See 
Bostain, 11 Vet. App. at 127.

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 30 percent for right knee 
instability and 10 percent for right knee arthritis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

The petition to reopen a claim of service connection for a 
left knee disorder is denied.

An increased rating for right knee instability is denied.

An increased rating for right knee arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


